Citation Nr: 0817303	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral ankle disabilities.

2.  Entitlement to a rating in excess of 20 percent for 
tendonitis of the right ankle.

3.  Entitlement to a rating in excess of 20 percent for 
tendonitis of the left ankle.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who apparently had active duty for 
training from January 1983 to May 1983.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2005 rating decision by the Milwaukee RO.  In June 
2007 a hearing was held with a local hearing officer and in 
April 2008 a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearing are associated with 
the claims file.

The matter of entitlement to service connection for a right 
knee disability as secondary to service-connected bilateral 
ankle disabilities is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


FINDINGS OF FACT

On April 15, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of her intent to withdraw her appeal of the denials 
of increased ratings for right and left ankle disabilities; 
there is no question of fact or law in these matters 
remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn her appeal seeking increased 
ratings for left and right ankle disabilities; the Board has 
no further jurisdiction in these matters.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw her appeal of the ratings assigned for her 
bilateral ankle disabilities, no further discussion of the 
impact of the VCAA on these matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the April 2008 Travel Board hearing, the veteran 
confirmed, on the record, that she was withdrawing her 
appeals seeking increased ratings for her bilateral ankle 
disabilities.  Hence, there is no allegation of error of fact 
or law for appellate consideration as to these claims.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 20 percent for right 
ankle tendonitis is dismissed.

The appeal seeking a rating in excess of 20 percent for left 
ankle tendonitis is dismissed.
REMAND

The veteran seeks service connection for right knee 
disability as secondary to her service-connected ankle 
disabilities.  Specifically, she asserts that her ankle 
disabilities have resulted in an altered gait that aggravated 
her right knee disability.  

On June 2007 VA examination, the examiner opined, in essence, 
that the veteran's right knee disability was not caused or 
aggravated by her bilateral ankle disabilities because she 
did not have true limited ankle motion such as would cause a 
mechanical accelerated degeneration of the right knee.  In 
that regard it is noteworthy that the record includes 
conflicting medical evidence as to whether or not the veteran 
has limited motion of the ankles; specifically, August 2005 
VA examination found substantial limitation of ankle motion.  
Another examination is necessary to reconcile the 
findings/obtain a medical nexus opinion based on the 
reconciled findings.  The veteran has requested that any such 
examination take place at the Milwaukee VA Medical Center 
(VAMC).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to determine the etiology of 
her right knee disability, and 
specifically if it was caused or 
aggravated by her service connected 
bilateral ankle disability.  The 
examination should be conducted at the 
Milwaukee VAMC.  The veteran's claims 
file must be reviewed by the examining 
physician in conjunction with the 
examination.  Based on review of the 
record and examination of the veteran, 
the examiner should provide an opinion 
responding to the following:  (a) Was the 
veteran's right knee disability caused by 
her service connected bilateral ankle 
disabilities?  (b) Was the veteran's 
right knee disability aggravated by her 
service connected bilateral ankle 
disabilities.  (c) If the responses to 
(a) and (b) are that the right knee 
disability was not caused by the ankle 
disabilities but was aggravated by those 
disabilities, the examiner should further 
identify the pathology, symptoms and 
impairment due to such aggravation.  The 
examiner must explain the rationale for 
all opinions given, commenting on the 
opinions already of record, and 
reconciling any differences with those 
opinions.  The discussion of rationale 
should specifically address whether the 
veteran has limited motion of the ankles? 
If so, whether it causes an altered gait? 
And if so, the impact of such gait on any 
right knee disability shown.  

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


